PER CURIAM.
Troy Anthony Johnson appeals the district court’s order denying his Fed. R.Civ.P. 59 motion for reconsideration of its order dismissing his 28 U.S.C.A. § 2254 *110(West 1994 & Supp.2001) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Johnson v. Angelone, No. CA-01-54 (E.D.Va. Dec. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.